DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hinged opening” in Claim 6, “winding mechanism” in claim 16 and “positioning opening” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9, 11-12, 15, 17 and objected to because of the following informalities:
Re. Cl. 9, the limitation “the plate shaped body a first receiving cavity” in Line 5 is grammatically incorrect.
Re. Cl. 9, the limitation “a second accommodating communication” in Lines 6-7 is grammatically incorrect.
Re. Cl. 9, capitalizing the terms “Cavity,” “The” and “and” in Lines 7, 8, and 12 is improper since they do not begin a sentence.
Re. Cl. 11, the limitation “the fixing base a protrusion” is grammatically incorrect.
Re. Cl. 11, capitalizing the word “The” in Line 4 is improper since it does not being a new sentence.  
Re. Cl. 12, capitalizing the word “The” in Line 3 is improper since it does not being a new sentence.  
Re. Cl. 15, the limitation “disposed on one of the at least two rotating seats a seat for locking” in Lines 3-4 is grammatically incorrect.
Re. Cl. 17, capitalizing the word “And” in Line 5 is improper since it does not being a new sentence.
Re. Cl. 17, the limitation “in the first position is in the second position” is grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 
Re. Cl. 1, Line 4, the limitation “conversions” renders the claim indefinite in the Examiner’s position.  It is unclear what the Applicant intends to refer to since it appears as though the Applicant is intending to point out specific structures.  However, Applicant’s specification and figures do not particularly refer to or illustrate such a structure.  Therefore, the limitation is indefinite in the Examiner’s position since it is unclear what the Applicant is referring to.  
Claim 1 recites the limitation "the switching mechanism" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cavity wall" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Re. Cl. 6, the limitation “a hinged opening” renders the claim indefinite in the Examiner’s position.  It is the Examiner’s understanding that the hinge shaft (22) is 
Re. Cl. 7, the limitation “the outer diameter of the hinge shaft is interference fitted with the aperture of the limiting opening” renders the claim indefinite in the Examiner’s position.  Firstly, the terms “the outer diameter” and “the aperture” lacks antecedent basis for the claim terminology.  Secondly, it is unclear how the shaft can rotate in a hinged opening (as required by claim 6) and also be interference fitted within the limiting opening.  If the shaft is interference fitted into the limiting opening, such a configuration would not enable the shaft to rotate since an interference fit provides a fixed connection between two parts.  Therefore, it is unclear what the Applicant intends to be claiming in this instance. 
Claim 8 recites the limitation "the base body" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the bracket" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the embedding portion" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the end" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the chamber" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Re. Cl. 11, the limitation “a protruding portion” in Line 4 renders the claim indefinite in the Examiner’s position.  The limitation in Line 4 appears to refer to the same structure as the “protrusion” in Line 2 by using the same reference character.  However, by not maintaining the same name for the structure throughout the claim it appears as if the claim is referring to two different structures.  Therefore, the limitation is indefinite and it is suggested that the Applicant maintain the same name for each structure throughout the claims and use proper antecedent basis language throughout. 
Claim 11 recites the limitation "the adjustment structure" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the connection" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the rotating shaft" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Re. Cl. 14, the limitation “a number of the rotating shafts is greater than 1” renders the claim indefinite in the Examiner’s position.  Previous to this limitation the Applicant establishes a rotating shaft which appears to be singular in nature.  Then the Applicant follows that with “a number of rotating shafts is greater than 1.”  It is unclear if the Applicant is attempting to establish more than one rotating shaft, simply refer back to the singular rotating shaft previously established or establish an “if” or alternate possibility.  It is suggested that the Applicant amend the claim to clearly establish which scenario is intended to be claimed. 
Claim limitation “winding mechanism” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification does not include any reference to a winding mechanism. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Re. Cl. 16, the limitation “for the first locking structure rotating the rotating shaft to the lock handle is in a vertical state and a second lock structure that is located when rotated about the rotary shaft to be in a working state” renders the claim indefinite in the Examiner’s position.  Similarly to as discussed above in reference to the “winding mechanism” it is unclear what the Applicant is referring to in this instance since no such winding mechanism is evident in the specification or figures.  Therefore, the limitation is indefinite since the metes and bounds of the claim cannot be ascertained. 
Claim 17 recites the limitation "the action" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second position" in Line 10 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the vertical state" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the groove bottom" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the two mating seats" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second regulating arm" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Note, due to the formality and indefiniteness issues set forth above, the Examiner will further apply prior art to the best of this understanding below.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zexuan CN 203963406 (hereinafter Zexuan).
Re. Cl. 1, Zexuan discloses: A head mount (Fig. 1) comprising: a seat body (1, Fig. 1) having a mounting cavity (12 and space where the head of 11 fits in, Fig. 3) thereon; a conversion structure (11 and 2, Fig. 1-3) having at least two connection ends of different specifications (see 22 and 21, Fig. 1-3); conversions are disposed in the mounting cavity (see Fig. 3, 11 and 21), and the selected connecting end (either 21 or 11, Fig. 1-3) protrudes out of the mounting cavity by flipping the conversion structure (see Fig. 3 and 6, by flipping 2, which end is usable sticks out), and is adapted to be connected to a photographing device (see Fig. 3 or 6; using the illustrated threads), and the seat body includes a limit structure for preventing the switching mechanism from being turned over after the photographing device is connected to the connecting end (see Fig. 1, the upper surface of 1 is a limit structure which would prevent the switching mechanism from being reversed or turned over once connected to a photographic device).
Re. Cl. 2, Zexuan discloses: the limiting structure is a limiting end surface on the base body (see top end structure of 1, Fig. 3), and the mounting cavity is formed on the limit end face (see Fig. 1), the limit end face is opposed to the bottom of the photographing device to prevent the switching mechanism from being reversed (see Fig. 3 or Fig. 6, when a photographic device is screwed onto 21 or 11, the surface would prevent the device from being switched or reversed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-10, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani US 2016/0061377 (hereinafter Nakatani) in view of Zexuan.

    PNG
    media_image1.png
    722
    615
    media_image1.png
    Greyscale

Re. Cl. 1, Nakatani discloses: A head mount (Fig. 1) comprising: a seat body (73, Fig. 1) having a mounting cavity (see Fig. 1, where 75 is located) thereon.
Re. Cl. 8, Nakatani discloses: the base body (25, Fig. 1) comprises: a base (see 25, Fig. 1) adapted to be coupled to the bracket (52, Fig. 1); a quick-loading plate assembly (72, Fig. 1) mounted on the base, and the mounting cavity (1) is mounted away from one end of the base (see top end of 73, away from base 53).
Re. Cl. 9, Nakatani discloses: the quick-loading plate assembly comprises: a quick loading plate (see 72, Fig. 1), comprising a plate-shaped body (see 72, Fig. 1), and an extending arm (74, Fig. 1) extending from the plate-shaped body (see Fig. 1) away from the photographing device (see Fig. 1, downward and away from the body of 72); the plate-shaped body a first receiving cavity is disposed (see annotated figure 12, where the enlarged portion sits), and the protruding arm and the plate-like body form a second accommodating communication with the first receiving cavity Cavity (see Fig. 12, where the head of 75 fits within); The fixing seat includes an insertion portion installed in the first receiving cavity (see enlarged portion in annotated figure 12), and is provided with the mounting cavity (see Fig. 12); a cover plate is disposed in the second receiving cavity (see annotated figure 12), detachably connected to a side of the plate-shaped body away from the photographing device (see annotated figure 12), and the insertion portion A side away from the photographing device is opposed to prevent the embedding portion  from coming out of the first receiving cavity (413) away from the photographing device (see Fig. 12, when 75 attaches to a photographing device, the portion 75 is prevented from being pulled through 72 by the cover plate). 
Re. Cl. 10, Nakatani discloses: an outer diameter of the first receiving cavity near the end of the photographing device is smaller than an outer diameter of one end away from the photographing device, and an outer peripheral wall of the insertion portion matches the wall of the chamber of the first accommodating chamber (see Fig. 12).
Re. Cl. 13, Nakatani discloses: the base is a multi-dimensional adjustment seat for adjusting an installation angle of the photographing device on the head mount (see Fig. 1, by adjusting 88 and 45 for example).
Re. Cl. 14, Nakatani discloses: the multi-dimensional adjustment seat comprises at least two rotating seats (created by 43 and 24a and 20a Fig. 1), the at least two rotating seats and when the at least two rotating seats (31) are rotatably connected by the rotating shaft and a number of the rotating shafts is greater than 1, the rotating shafts are not arranged in parallel (see Fig. 1-4; rotation occurs about axes that are not parallel to one another); and -6-16 196245. 1090426-303 19Application Serial No. Net Yet AssignedPATENTDocket: 226333-30027wherein the head mount further includes a first locking structure disposed between the two adjacent rotating seats for locking the two adjacent rotating seats at an adjusted angle (see 45 and 88, Fig. 1).
Re. Cl. 15, Nakatani discloses: the first lock structure comprises: a locking assembly disposed on one of the at least two rotating seats a seat for locking the rotating shaft to prevent two adjacent rotating seats rotate therebetween (see 88 and 45, Fig. 1); a locking handle that cooperates with the locking assembly for controlling the locking assembly to lock the rotating shaft or to unlock the rotating shaft (see Fig. 1, ends of 45 and 88 form handles so the user can loosen and tighten the locking assembly).
Re. Cl. 19, Nakatani discloses: one of the rotating seats of the two mating seats is formed with a through opening, and one of the rotating seats is provided with the rotating shaft adapted to pass through the through opening (see Fig. 1, shaft where 88 attaches to passes through an opening about which the device is rotated); the locking assembly is rotatably coupled to the rotating seat provided with the through opening above (see Fig. 1), and the locking assembly is provided with a mounting opening that may be fitted on the rotating shaft (see Fig. 1 and 5a-c).
Re. Cl. 1, Nakatani does not disclose a conversion structure having at least two connection ends of different specifications; conversions are disposed in the mounting cavity , and the selected connecting end protrudes out of the mounting cavity by flipping the conversion structure , and is adapted to be connected to a photographing device , and the seat body includes a limit structure for preventing the switching mechanism from being turned over after the photographing device is connected to the connecting end (Cl. 1) or the limiting structure is a limiting end surface on the base body, and the mounting cavity is formed on the limit end face, the limit end face is opposed to the bottom of the photographing device to prevent the switching mechanism from being reversed (Cl. 2). Zexuan discloses a head mount (Fig. 1) comprising: a seat body (1, Fig. 1) having a mounting cavity (12 and space where the head of 11 fits in, Fig. 3) thereon.  Re. Cl. 1, Zexuan discloses a conversion structure (11 and 2, Fig. 1-3) having at least two connection ends of different specifications (see 22 and 21, Fig. 1-3); conversions are disposed in the mounting cavity (see Fig. 3, 11 and 21), and the selected connecting end (either 21 or 11, Fig. 1-3) protrudes out of the mounting cavity by flipping the conversion structure (see Fig. 3 and 6, by flipping 2, which end is usable sticks out), and is adapted to be connected to a photographing device (see Fig. 3 or 6; using the illustrated threads), and the seat body includes a limit structure for preventing the switching mechanism from being turned over after the photographing device is connected to the connecting end (see Fig. 1, the upper surface of 1 is a limit structure which would prevent the switching mechanism from being reversed or turned over once connected to a photographic device). Re. Cl. 2, Zexuan discloses the limiting structure is a limiting end surface on the base body (see top end structure of 1, Fig. 3), and the mounting cavity is formed on the limit end face (see Fig. 1), the limit end face is opposed to the bottom of the photographing device to prevent the switching mechanism from being reversed (see Fig. 3 or Fig. 6, when a photographic device is screwed onto 21 or 11, the surface would prevent the device from being switched or reversed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakatani device to include the threaded mounting structure of Zexuan since Zexuan states that such a modification is easy to manufacture, light in use, can be installed with different prescribed threaded holes and has a wider application in photography or videography (Paragraph 0007, Lines 1-3). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zexuan in view of Medhi US 2019/0236919 (hereinafter Medhi).
Re. Cl. 4, Zexuan does not disclose the at least two connecting ends of the conversion structure are a 3/8 UNC screw end and a ¼ UNC screw end, respectively.  Zexuan is silent to the specific thread specification.  Medhi discloses that in the field of (Paragraph 0042, Lines 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zexuan device to have thread specification as disclosed by Medhi since Medhi states that the claimed specifications are useful in securing devices to the mount (Paragraph 0042, Lines 5-9).
Allowable Subject Matter
Claims 5-7, 11-12, 16-18 and 20-21 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Speggiorin US 2017/0123297, Battaglia US 2015/0370148 and Matrat US 2166258 disclose other known tripod head mounts which are pertinent to Applicant’s invention and are presented for Applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632